Goo
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Todd Noah, on 01/07/2021.

1.         (Currently Amended) A method comprising:
	receiving, by a server computing system, a formula written using a formula language, the formula including a set of operators to operate on one or more fields associated with a record in a database, and the formula displayed in a formula input area of a user interface;
	based on the received formula:
causing, by the server computing system, the one or more fields associated with the record and a value associated with the one or more fields existing in the record to be displayed in a field area of the user interface, and
enabling, by the server computing system, the value associated with the one or more fields to be modified within the user interface by a user, wherein the modified values are not updated within the record in order to test different formulas without committing the updates to the database; and
, execution of the formula comprising execution of a run code of a programming language, the run code performing operations transpiled from operations included in the formula. 

2.	(Original) The method of claim 1, further comprising:
	verifying, by the server computing system, syntax of the formula; and
	causing, by the server computing system, a syntax message to be displayed in a syntax area of the user interface based on said verifying the syntax of the formula, the syntax area to be visible concurrently with the formula input area and the field area.

3.	(Original) The method of claim 2, wherein said displaying of the result in the result area is in real time and based on the formula verified to have no syntax error.

4.	(Original) The method of claim 3, wherein said displaying of the syntax message in the syntax area is in real time and based on the formula verified to have syntax error.

5.	(Cancelled) 

6.	(Cancelled) 

7.	(Currently Amended) The method of claim 1 [[6]], wherein said execution of the run code is configured to enable displaying the result in the result area without updating the record in the database. 

8.         (Currently Amended) A system comprising:
one or more processors; and

when executed, cause the one or more processors of a server computing system to: 
	receive a formula written using a formula language, the formula including a set of operators to operate on one or more fields associated with a record in a database, and the formula displayed in a formula input area of a user interface;
	based on the received formula:
cause the one or more fields associated with the record and a value associated with the one or more fields existing in the record to be displayed in a field area of the user interface, and
enable the value associated with the one or more fields to be modified within the user interface by a user, wherein the modified values are not updated within the record in order to test different formulas without committing the updates to the database; and
	cause a result generated based on execution of the formula to be displayed in a result area of the user interface and based on the modified value within the user interface, the result area to be visible concurrently with the formula input area and the field area, execution of the formula comprising execution of a run code of a programming language, the run code performing operations transpiled from operations included in the formula.
 
9.	(Original) The system of claim 8, further comprising instructions which when executed, cause the one or more processors to:
	verify syntax of the formula; and
	display a syntax message in a syntax area based on said verifying the syntax of the formula, the syntax area to be visible concurrently with the formula input area and the field area.

10.	(Original) The system of claim 9, wherein the result is displayed in the result area in real time and based on the formula verified to have no syntax error.



12.	(Cancelled) 

13.	(Cancelled) 

14.	(Currently Amended) The system of claim 8 [[13]], wherein said execution of the run code is configured to enable displaying the result in the result area without updating the record in the database. 

15.      (Currently Amended) A computer program product comprising a non-transitory computer readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to:
	receive a formula written using a formula language, the formula including a set of operators to operate on one or more fields associated with a record in a database, and the formula displayed in a formula input area of a user interface;
	based on the received formula:
cause the one or more fields associated with the record and a value associated with the one or more fields existing in the record to be displayed in a field area of the user interface, and
enable the value associated with the one or more fields to be modified within the user interface by a user, wherein the modified values are not updated within the record in order to test different formulas without committing the updates to the database; and
	cause a result generated based on execution of the formula to be displayed in a result area of the user interface and based on the modified value within the user interface, the result area to be visible concurrently with the formula input area and the field area, execution of the formula comprising execution of a run code of a programming language, the run code performing operations transpiled from operations included in the formula.

16.	(Previously Presented) The computer program product of claim 15, further comprising instructions to:
	verify syntax of the formula; and
	display a syntax message in a syntax area based on said verifying the syntax of the formula, wherein the syntax area is to be visible concurrently with the formula input area and the field area.

17.	(Original) The computer program product of claim 16, wherein the result is displayed in the result area in real time and based on the formula verified to have no syntax error.

18.	(Original) The computer program product of claim 17, wherein the syntax message is displayed in the syntax area in real time and based on the formula verified to have syntax error.

19.	(Cancelled) 

20.	(Currently Amended) The computer program product of claim 15 [[19]], wherein said execution of the run code is to enable displaying the result in the result area without updating the record in the database.


Reasons for Allowance

4. The following is an examiner’s statement of reasons for allowance: the prior-art, 
Sol (US Patent 8341512), in view of Rochelle (US Patent 8307119), and further in view of
Norman (US Patent 10083016) failed to disclose of a method comprising: receiving, by a server 

Regarding Claim 1, the closest prior-art found, Sol, Rochelle and Norman discloses of a method comprising: receiving, by a server computing system, a formula written using a formula language, the formula including a set of operators to operate on one or more fields associated with a record in a database, and the formula displayed in a formula input area of a user interface; based on the received formula: causing, by the server computing system, the one or more fields associated with the record and a value associated with the one or more fields existing in the record to be displayed in a field area of the user interface, and enabling, by the server computing system, the value associated with the one or more fields to be modified; and 	causing, by the server computing system, a result generated based on execution of the formula to be displayed in a result area of the user interface and based on the modified value within the user interface, the result area to be visible concurrently with the formula input area and the field area.

Rochelle and Norman failed to disclose as cited above. Claim 8 is a method claim, similar to the claim 1, and claim 15 is a product claim, similar to the claim 1.
 Therefore, the prior-art, Sol, Rochelle and Norman failed to teach the method of claim 1, the system of claim 8 and the computer program product of claim 15. Therefore, claims 1-4, 7-11, 14-18 and 20 are allowed while claims 5-6, 12-13 and 19 are canceled. 
 
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

	/JAE U JEON/               Primary Examiner, Art Unit 2193